Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Amendment
Claims 1-20 were previously pending. Claims 1, 14 and 20 are amended. Claims 14-20 were withdrawn
A complete action on the merits of claims 1-13 follows below.

Claim Objections
Claims 1 are objected to because of the following informalities:
Claims 5 and 11 should be indicated as “(original)”, because they are not amended.
Claim 1, line 2, “lower plate” should read --a lower plate--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are described as below: Claim 1 recites “A manufacturing system comprising: a bifurcated backbone …; a plurality of actuator groups …; a carrier”.  However based on Figs. 4-5 and 12, manufacturing system comprises a bifurcated backbone (21) which is shown in Figs. 4-5 and a carrier (38) which is shown in Fig. 12;the bifurcated backbone (21) has an upper plate (22), a lower plate (24), a longitudinal slot (25) and a plurality of actuator groups which is shown in Figs. 4-5;the carrier (38) which is shown in Fig. 12.Examiner suggests amending the claim as below to overcome this rejection:-- A manufacturing system comprising: a bifurcated backbone and a carrier;          the [[a]] bifurcated backbone having a plurality of actuator groups, an upper plate and a lower plate, with a longitudinal slot between the upper plate and the lower plate; the [[a]] plurality of actuator groups mounted at spaced intervals longitudinally adjacent the longitudinal slot, each actuator group of the plurality of actuator groups having an identical plurality of actuators; [[and,]]          the [[a]] carrier supporting a panel for longitudinal translation into the longitudinal slot and configured to pulse longitudinally in the longitudinal slot relative to the plurality of actuator groups during a sequence of fabrication operations by the plurality of actuator groups on the panel[[,]];
Claims 2-4 and 11-13 are rejected due to dependency on rejected claim 1.
Claim 1 recites the limitation “each of the actuators in said plurality of actuator groups operating simultaneously at a plurality of aligned locations on the panel at each pulse”. Claim 1 earlier recites “each of the actuator groups having an identical plurality of actuators”. It is not clear if “each of the actuators” is meant to be “each of the actuator groups” or is different.In Fig. 18A:step 1814: a first hole is created on the stinger and skin by each drill;step 1816: pulsing the panel one position longitudinally to position 2 to insert a first rivet into the first hole created before and drills a second hole;step 1818: pulsing the panel longitudinally to position 3, squeezing the first rivet, creating a third hole and inserting a second rivet inside the second hole;step 1820: pulsing the panel longitudinally to position 4, squeezing the second rivet, creating a fourth hole and inserting a third rivet inside the third hole;step 1822: pulsing the panel longitudinally to position 5, squeezing the third rivet, creating a fifth hole and inserting a fourth rivet inside the fourth hole;Therefore it is not clear how each of the actuators in said plurality of actuator groups operating simultaneously at a plurality of aligned locations on the panel at each pulse.Because different actuators (drilling, inserting, squeezing), and not the same actuators operate simultaneously.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insomuch as the claims are best understood, especially in view of the Section 112, 2nd paragraph rejections, advanced above claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rothwell (US Patent No. 2,638,662) in view of Sarh (US Patent No. 7,076,856).
Regarding claim 1, Rothwell teaches a manufacturing system comprising: a bifurcated backbone (frame or body 10) having an upper plate (upper horizontally projecting arm 11) and lower plate (lower horizontally projecting arm 12), with a longitudinal slot between the upper and lower plate; a plurality of actuator groups (end of col. 4 and beginning of col. 5: drilling and countersinking spindles or heads 15 and 16 projecting from under side of the arm 11; the head 15 carrying a drilling and countersinking spindle 17 and the head 16 having a rivet driving shoe or spindle 18 and rivet feeding mechanism 19 and the anvil 14) mounted longitudinally adjacent the slot; and, a carrier (carriage 26) supporting a panel (work W) for longitudinal translation into the slot and configured to pulse longitudinally in the slot (col. 8, lines 55-75: simultaneous transverse advancement) relative to the plurality of actuator groups during a sequence of fabrication operations by the plurality of actuator groups on the panel (col. 4, line 63-col. a plurality of actuator groups mounted at spaced intervals, each of the actuator groups having an identical plurality of actuators.

    PNG
    media_image1.png
    445
    672
    media_image1.png
    Greyscale

Sarh teaches (reproduced and annotated Fig. 1 below) an adjustable system for supporting and joining structural members having a plurality of actuator groups mounted at spaced intervals, each of the actuator groups having an identical plurality of actuators (Fig. 4 and par. 23: drill 38, placement device 40 and actuation device 42). In device of Sarh as stated in par. 23 “The placement device 40 positions one of the rivets 53 in the aperture 52, and the actuation device 42 upsets the rivet 53 to thereby join the stringer 50b to the skin 50a” and therefore there is a pulse operation on the panel.Sarh teaches multiple gantries 20 (actuator groups in instant application) increases joining speed of the structural members (par. 21).

    PNG
    media_image2.png
    734
    1273
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Sarh in device of Rothwell and use plurality of actuator groups spaced from each other. Doing so would improve productivity.
Regarding claim 12, Rothwell teaches the plurality of actuator groups are longitudinally separated by an open width (see distance between 15, 16 and 19 in Fig. 3); but does not teach this open width equals to three pulse widths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the open width between the plurality of actuator groups (distance between 15, 16 and 19 in Fig. 3) based on the size of the panel and location of the drill holes and the rivets; there is also an absence of criticality to this size and an absence of unexpected results.
Regarding claim 13, Rothwell teaches a number of actuator groups (15, 16 and 19); but does not teach the number of actuator groups in the plurality of actuator groups equals a length of the panel divided by six pulse widths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the number of actuator groups in the plurality of actuator groups based on the length of the panel and location of the drill holes and the rivets; there is also an absence of criticality to this size and an absence of unexpected results.

Allowable Subject Matter
Claims 5-10 are allowed.
Claim 5 is allowed for disclosing a plurality of arcuate external support fixtures extending from frames rotatably mounted to the base, said frames rotatable from an open position to a closed position, wherein the external support fixtures support a plurality of rollers to engage the panel as reacting idle rollers to maintain frictional engagement by the motorized wheel assemblies. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
The closest prior art to the claimed invention of claim 5 are Rothwell and Koelsch (US Publication No. 2018/0304417).
Device of Rothwell does not have pivoting arcuate external support fixtures to sandwich the workpiece with the internal support fixtures.
Koelsch has pivoting arcuate external (upper) support fixtures 80 and arcuate internal support fixtures 50 to sandwich a workpiece 70. Combining Koelsch with Rothwell is hindsight, because there is no express motivation to add pivoting arcuate external support fixture of Koelsch in device of Rothwell.
Claims 6-10 are allowed due to dependency on allowable claim 5.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 on the grounds that Sarh does not teach “each of the actuators in said plurality of actuator groups operating simultaneously at a plurality of aligned locations on the panel at each pulse” in fully considered, but is not persuasive. Because claim 1 is not claiming steps 1814-1830 which is a progressive operation on the panel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723